Beck, J.,
dissenting. — I. I cannot assent to the opinion of the majority of the court, announced by Mr. Justice Seevers. I shall proceed to state, with the particularity and *569care required by tbe importance of tbe case, tbe grounds of my dissent. In view of the fact tbat, in order to sustain tbe amendment, all objections thereto, presented by tbe record before us, must be discussed, it becomes necessary for me to consider facts established by tbe record, not stated or referred to in the majority opinion.
Counsel for tbe defendant insist tbat tbe resolution as enrolled is of tbe exact form and language in which it passed both tbe senate and bouse. They insist that this is shown by tbe better evidence, the enrollment of tbe resolution, while tbe counsel of tbe other side insist tbat tbe difference claimed by them is shown by tbe journal of tbe senate, which, they argue, is tbe stronger evidence. This is tbe very point of contention between tbe parties; and while this disputed question of fact is in tbe mind, it is an appropriate connection to state tbat, from tbe current public history of tbe state, it is known, and nowhere disputed, tbat tbe resolution, as it passed tbe senate and is enrolled, is tbe same, without tbe variance of a word. I am authorized by the rules of tbe law to take judicial notice of our public history, to recite it here, and to rest upon it. Tbe resolution proposing tbe amendment, upon its passage in the senate, was copied by the representatives of -the public press, and was sent by them at once to tbe newspapers published in tbe capital, and other cities of tbe state, as well as to tbe newspapers of tbe great cities in all quarters of tbe Union. It was copied by members of tbe General Assembly, and sent to their constituents. It was thus distributed in print, in writing, and by telegraph, all over tbe state and in every quarter of tbe Union. Pending tbe election for members of tbe Nineteenth General Assembly, and upon tbe amendment, tbe proposition was considered and discussed by all classes of people, and yet this alleged variance was never beard of until tbe case before us brought it to light. Eor more than two years, all tbe people of tbe state, trusting in tbe public history of tbe enrolled resolution attested with tbe greatest solemnity, bad no information *570of the alleged difference in the resolution as it passed the senate and as it is enrolled. They are now taught by this court'that the public history is false, and that the enrollment in the most carefully preserved and most solemnly authenticated record to be found in the archives of the state, is false.
There are no questions in the case other than those involving the validity of the amendment to the constitution of the state, forbiding the manufacture and sale of intoxicating liquors. These questions, after certain amendments of the abstract are made, correcting errors therein, which were discovered by counsel at the oral argument, are presented with reasonable clearness and fairness.
II. The objections to the amendment of the constitution in question, urged in this case, are all, with one exception, based upon the alleged fact, that the requirements of the constitution prescribing the proceedings to be followed, in order to amend that instrument, have not been obeyed.
Attention is directed to Art. 10, section 1, of the constitution. It is set out in the majority opinion and need not be repeated here. It will be observed that, under this provision of the constitution, the instrument can be amended only upon the concurrent action of both houses of two successive General Assemblies. The provision also prescribes certain proceedings, and the manner of their perpetuation, which it will become necessary hereafter to consider. It is not necessary to recite, with particularity, the proceedings of the two houses of the Eighteenth General Assembly. It is sufficient to say that the journal of the senate does not show that certain words, viz: “or to be used,” were stricken out of the proposition while it was under the consideration of the senate. Nor do the journals of,either house show that the resolution was passed with these words in it. The resolution was enrolled; a committee on enrolled bills reported that the enrollment was correct; the resolution was duly signed by the president of the senate and the speaker of the house, and approved by the governor, and now remains in the *571archives of the state, showing, as does the resolution itself, printed among the laws of the state, that the words “or to be used” are not found in it.
In addition to the requirements found in article X, section 1, of the constitution, and in the joint resolution itself, touching its publication, chapter 114, acts of the Sixteenth General Assembly provides, among other things, that when a proposition to amend the constitution is referred by one General Assembly to the next legislature, “the secretary of state shall cause the same to be published in two newspapers of general circulation in each congressional district for the time provided in section 1, article X of the constitution,” which, it will be remembered, provides that such publication shall be .“for three months” previous to the election of the members of the next General Assembly. The' statute also directs that proofs of publication shall be certified by the Secretary of State to the next General Assembly to which the proposition for amendment was referred. There is no dispute that the publications, directed by these constitutional and legislative requirements, were all made in conformity therewith, except in one instance, in which it is claimed the publication was not for the time prescribed. In that instance, the publication made in the Weekly Oskaloosa Herald, the proof filed in the office of the secretary of state, shows that the notice “was published for three months (twelve weeks) successively * * *, commencing with the date of June 16, and ending September 1, A. D. 1881.”
Both houses of the Nineteenth General Assembly agreed to the proposed amendment by adopting the following joint resolution:
“Whereas, The Eighteenth General Assembly of the State of Iowa did, in due form, by a majority of the two houses, agree to a proposed amendment to the constitution of this state, to add as section 26 to article I of said constitution the following:
*572“ Section 26. No person shall manufacture for sale, or sell, of keep for sale, as a beverage, any intoxicating liquors whatever, including ale, wine and beer. The General Assembly shall by law prescribe regulations for the enforcement of the prohibition herein contained, and shall thereby provide suitable penalties for the violation of the provisions hereof.”
“And the said proposed amendment was entered on the journals of said houses, and was referred to the legislature to be chosen at the next general election, and the same having been published as required by law, therefore,
“Be it resoVoed by the General Assembly of the State of Iowa, That the following amendment to the Constitution of the State of Iowa be and the same is hereby agreed to: Add as section 26 to Article I of said constitution the following:
“Section 26. No person shall manufacture for sale, or sell, or keep for sale, as a beverage, any intoxicating liquors whatever, including ale, wine and beer. The General Assembly shall by law prescribe regulations for the enforcement of the prohibition herein' contained, and shall thereby provide suitable penalties for the violation of the provisions hereof.”
No question is made involving the sufficiency and regularity of the action of the Nineteenth General Assembly, and it is not claimed that there is any departure from the requirements of the constitution and statute in that action.
III. Counsel for the plaintiff insist that the amendment in question has never become operative, but is void. The grounds of their position, stated in their own language, is as follows:
“First. That the proposed amendment was never published, as provided by law, for three months prior ■ to the time of choosing the legislature to which it was referred.
“Second. That said amendment was never entered upon the journals of the two houses with the yeas and nays taken thereon.
“Third. That the amendment voted upon by the people *573and agreed to by the Nineteenth General Assembly never passed — was never agreed to by the Eighteenth, or the legislature first taking action thereon.”
It is proper, for a clear understanding of the objections of counsel, to state here concisely, the facts, as disclosed by the records and evidence before us, upon which these several propositions of counsel are based.
3. The proposition to amend the constitution was published in the Weel&ly OsTealoosa Herald, in twelve weekly issues of the paper, beginning the 16th of June, and the last publication being in the issue of September 1.
2. The proposition was not entered upon the journals of the two houses of the Eighteenth General Assembly in ex-tenso , after the several amendments were adopted by the respective houses. The original resolution and the several amendments were all entered at length, when each was offered in the respective houses, but after the adoption of the amendments, the resolution was not transcribed in its proper form as it appeared after the amendments. The resolution is more than once entered in the journal of each house by its title, and by brief statements of its purpose and effect.
3. The first sentence of the substitute for, or amendment of, the house resolution, proposed by Senator Hemenway, as offered by him, is in this language:
“No person shall manufacture for sale, or sell, or keep for sale as a beverage, or to be used for .such purpose, any intoxicating liquor whatever.” On motion of Senator Kimball the words “including ale, wine and beer” were.added to this sentence. The journal further shows that, onmotion of Senator "Woolson, the words “for such purpose” were stricken from Senator Hemenway’s substitute, and thereupon, without further amendment, the substitute was adopted, and, on the same day, the joint resolution, as amended, was adopted. The first sentence of Senator Hemenway.’s substitute above quoted, after the amendments as shown by the journal of the senate, would read as follows: “No person shall manufacture for *574sale, or sell, or keep for sale, as a beverage, or to be used, any intoxicating liquor whatever, including ale, wine and beer.” Attention to the journal of the house discloses the facts that the joint resolution, and the amendments adopted by the Senate, were sent to the house and concurred in by that body, and formally adopted, after having been considered and reported upon by the proper committee. The joint resolution was then enrolled, the proper committee reporting that the enrollment was correct. The resolution as enrolled does not contain the words “or to be used,” but sets out the proposed amendment in the exact form and language in which it was concurred in by the Nineteenth General Assembly, and submitted to the vote of the electors of the state.
IY. The objections to the validity of the amendment urged by plaintiff’s counsel involve three issues of fact presented by the following questions:
1. Was the notice published for the time prescribed by the constitution — three months — in the Weeldy Osl&aloosa Herald?
2. Was the joint resolution entered upon the journals of the Eighteenth General Assembly?
3. Did both houses of the Eighteenth General Assembly pass and agree to the resolution in the language and form in which it was agreed to and adopted by the Nineteenth General Assembly.
Y. There was much discussion, in both the oral and printed arguments of counsel representing both sides of the case, upon the question whether the provisions of the constitution requiring publicatian of the proposition to amend that instrument, and directing that it be entered upon the journals of the respective houses of the General Assembly, and that the same proposition be voted upon by successive General Assemblies, are directory, and obedience thereto may be rendered at the discretion of the General Assembly; or whether they are mandatory, and disregard thereof will avoid the action of the two General Assemblies in submitting the prop*575ositioii to the people, and will annul tbe vote of tbe people adopting it. I find it unnecessary to consider these questions, and, for tbe purposes of this case, concede that tbe provisions of tbe constitution referred to are mandatory, and cannot be disregarded by tbe legislature or any other department of tbe government.
YI. It is now my duty to enquire by which department of tbe government tbe issues of facts above pointed out are to be determined. Tbe constitution and laws nowhere prescribe a'tribunal to try these issues. There must be a compliance with tbe constitution in these respects, to give tbe General Assembly, last acting upon tbe proposition, jurisdiction. Tbe constitution withholds power from that General Assembly to adopt and submit tbe proposition to tbe people, unless it be determined that its requirements referred to bad been obeyed. No other department of tbe government, and no officer of tbe state, can determine tbe facts for tbe General Assembly. They must be determined, for they rest at tbe very foundation of tbe jurisdiction of tbe General Assembly. Tbe constitution undoubtedly contemplates that these questions of fact shall be determined, and that such determination shall be by tbe General Assembly itself. Tbe humblest officer of the state is authorized to determine tbe extent of bis powers and jurisdiction, when called upon to exercise bis authority. Tbe effect of bis determination is another question. I think it cannot be denied that tbe Nineteenth General Assembly was authorized to determine tbe questions of fact involved in tbe proceedings pertaining to tbe adoption of tbe proposition by the Eighteenth General Assembly, and to the publication thereof.
Attention to tbe joint resolution of tbe Nineteenth General Assembly, submitting tbe proposition to tbe vote of tbe people, reveals the determination of that General Assembly, to tbe effect that tbe prior General Assembly, tbe Eighteenth, did, “in due form,” agree to the identical proposition submitted to tbe people and adopted by their vote; that it was en*576tered upon the journals of each house of the Eighteenth General Assembly, and was published as required by law. Here we find the very jurisdictional facts determined by the department of the government required to act upon them. Under this determination, the Nineteenth General Assembly assumed to act upon the proposition. The determination of these facts, as we have seen, was entrusted to it by the constitution, for their determination was necessary, and no other branch of the government, and no public officer, was authorized to make the determination. The Nineteenth General Assembly, as we have seen, under the rule applied to all courts and officers, was authorized to determine these facts, as its jurisdiction rested upon them.
VII. I will next proceed to inquire as to the effect of this determination of the Nineteenth General Assembly. It is a familiar rule that the adjudications of courts, as to facts whereon their jurisdiction is based, is conclusive, while they stand unreversed, and cannot be questioned in collateral proceedings. Thus, when a court has found as a fact, the service of process or notice, upon which its jurisdiction depends, its adjudication to that effect is conclusive in collateral proceedings. This is the settled rule of this state, and does not demand for its support the citation of authorities.
The legislature may, in certain cases, discharge judicial functions. This is done by each house in determining contested elections, and in inflicting punishments for contempts and breaches of privilege, and in other cases. Its decision in such cases, and the records thereof, have the same effect and solemnity as the judgments of the courts. Cushing’s Law and Practice of Legislative Assemblies, p. 173, sections 425, 426. The warrant of the speaker of the House of Commons, it is held in England, is entitled to the same respect, and should be construed in the same manner, as a warrant issued by any of the courts of Westminister. In Gosset v. Howard, 10, Q. B., 459 (59 E. C. L. R., 358), decided in the Exchequer Chamber, Park, B., delivering the judgment reversing the *577decision of the Queen’s Bench, quotes approvingly the following language of Mr. Justice Powys in Regina v. Paty, 2 Ld. Raymond, 1108. “The House of Commons is a great court, and all things done by them are intended to have been rite acta.”
As I have pointed ont, the Nineteenth General Assembly was charged with the duty and authority to determine the facts whereon its jurisdiction rested. Their determination required the exercise of the power of judicature. The rules applicable to the decisions and records of courts are therefore applicable to the determination of the Nineteenth General Assembly, upon the facts pertaining to its jurisdiction. Its decision is a verity that cannot be questioned or impeached. This position is not only in accord with principle and authority, but is supported by sound public policy. One department of the government is not superior to another, nor is it charged with the supervision of other departments. Each has plenary authority and power within its own sphere. The General Assembly is alone charged with the duty and power of determining whether an enactment ought to be passed, and, if the exercise of power to pass it depends upon facts which the legislature is authorized to determine, its determination must be conclusive. Were it otherwise, legislation would rest in uncertainty. But the public interest and public policy demand certainty in all legislative enactments. The mischief, which would result from a rule allow-lowing the courts, or the executive department of the government, to determine facts whereon the jurisdiction of the Gen'eral Assembly is based are obvious, and need not be here enumerated.
It will not, I think, be doubted, that the rule I have stated is applicable to the adjudications of courts. The cases in this court are uniform in so holding. Of the many wherein this question is decided, only the following need be here cited: Shawhan v. Loffer, 24 Iowa, 217; Cooper v. Sunderland, 3 Id., 114; Shea v. Quintin, 30 Id., 59. The rule has been *578applied by this court to the proceedings of city and township officers charged with the duty of - levying taxes. See Ryan v. Varga, 37 Iowa, 78; West v. Whitaker, Id., 598; Macklot v. City of Davenport, 17 Id., 379. And it has been applied to the action of county supervisors in proceedings to re-locate county seats. Baker v. Supervisors of Louisa Co., 40 Iowa, 226; Bennett v. Hetherington, 41 Id., 142.
The following cases among many decisions of other courts sustain my conclusion upon the point of the case now under consideration. The U. S. v. Arredondo, 6 Pet., 691; Commissioners of Knox County v. Aspinwall, 21 How., 539; Evansville, etc., R. R. Co., v. City of Evansville, 15 Ind. 395; Betts v. Bagley, 12 Pick., 572; Martin v. Mott, 12 Wheat., 19; Brittain v. Kinnaird, 1 Brod. & Bing., 432; (5 E. C. L. R., 127-137); Vanderhydin v. Young, 11 Johns., 150; Birdsall v. Phillips, 17 Wend., 464.
If the determination of inferior courts, of executive, township, county and city officers, upon questions pertaining to their jurisdiction, while unreversed, is conclusive in collateral proceedings, surelythe rule should be applied to the adjudication of a legislative assembly. Upon this point, in my judgment, there can be no doubt. It was held by this court in Shawhan v. Loffer, 24 Iowa, 217, (228-9,) that when the question of service of notice, whereon a court’s jurisdiction rested, was before such court, and the return or proof of service prescribed by law appeared to be wholly insufficient, and the court entertained jurisdiction, we will presume that the evidence was before the court in some other form than by the return or proof showing legal service. The same presumption will be exercised in this case. We must presume that it was made to appear to the Nineteenth General Assembly that all the requirements of the constitution upon which jurisdiction to adopt the proposition rested, had been performed. When it is remembered that the Nineteenth General Assembly had access to the original resolution, which showed erasures striking out the words “or to be used,” and that one-half of the *579senators in that General Assembly were members of the Eighteenth General Assembly, all having great familiarity with the action and the proceedings of that body, and being conversant with the legislative history of the resolution, and that it was a subject attracting the attention of 'all classes of the people of the state, it will be readily seen that proof of the regularity of the proceedings pertaining to the amendment was accessible on every hand.
VIII. But, in my opinion, the conclusion may be reached, supporting the validity of the amendment upon other grounds than the one I have just stated, which are wholly satisfactory, and are fully in accord with principle and the authorities. I will now proceed to their consideration, noticing the objections urged by plaintiffs’ counsel, in the order of their statement as quoted above.
The first objection, in counsel’s own words, is this: “The proposed amendment was never published as provided by law, for three months prior to the time of choosing the legislature to which it was referred.” Art. X, section 1, of the constitution, provides that the proposed amendment “shall be published, as provided by law, for three months previous to the next general election at which members of the General Assembly shall- be chosen. The statute provides that the publication shall be for the time prescribed in the constitution. The election at which members of the General Assembly, to which the proposition to amend the constitution was referred, were cho'sen on the second Tuesday, the 11th day, of October, 1881. Oode, §573; Constitution, Art. Ill, Sec. 3. The proof shows that the publication in the Weekly Oskaloosa Herald, “three months (twelve weeks) successively * * * *, commencing with the date of June 16, and ending September 1, A. D. 1881.” Neither the constitution nor the statute prescribes the number of publications which shall be made. They simply provide that the proposition shall be published for three months before the election. It appears that the newspaper was issued weekly, and that the proposition was pub*580lished in no more than twelve issues. The purpose of the constitution is to prescribe that three months notice of the proposition shall be published. The first publication was more than three months before the election. ' It was then published in contemplation of the constitution. It cannot be insisted, in the absence of any direction to repeat the publication, that the requirement of the constitution was not obeyed. The words, “shall be published three months,” do not relate to the act of printing the notice, but to the notification given to the people. The notice is published by printing it in the newspaper, whether once or oftener. The first issue of the newspaper is a publication, and, in the case before us, this was more than three months prior to the election. It is held in Leffler v. Armstrong, 4 Iowa, 482, that the notice of a sale under a deed of trust, which required thirty days’ notice to be given, was sufficient, though less than thirty days intervened between the first and last issues of the newspaper containing the notice. No objection was made in the case upon the ground that the notice had not been printed often enough. It was claimed that the time prescribed in the deed of trust, thirty days, did not intervene between the first and last days of publication. The same objection is urged in the case before us. Chief Justice Wright uses the following language in announcing the decision of the court: “And if public notice was what the parties designed, and if such notice is given by the contemplated circulation and reading of the paper, and not merely by taking the impression from the type in the printing office — why is there not as much as thirty days’ notice, if that length of time intervenes between the first publication and the day of sale, as where it intervenes between the first and last publication? To our minds, there can be but one correct answer to this last question, and the error of any other view arises from this fact, that the notice is treated as being given or imparted on the day of and by the printing of the paper only, and not upon the days when it is being circulated and read, and by such circulation and reading; and *581we conclude, therefore, that the notice in this case, having been published successively in the newspaper, and thirty days having elapsed between the first publication and the day of sale, such notice was sufficient, and the title of the purchaser is not invalidated for any supposed irregularity in this respect.” The learned chief justice in the opinion, criticises the decision in Armstrong v. Scott, 3 G. Greene, 433, and shows that whatever is found therein contrary to the conclusion he reaches, is dictum. Andrews v. Ohio & M. R. R. Co., 14 Ind., 169, and Muskingum Valley Turnpike Co. v. Ward, 13 Ohio, 120, support my position upon this point of the case. They hold that a requirement of sixty days’ notice in the newspaper is obeyed by one publication made sixty days before the day fixed ed in the requirement.
Our statutes requiring the publication of notice in newspapers for a specified time, where more than one insertion is required, uniformly prescribe the number of insertions, or in direct language indicate the precise number of the issues of the paper which shall contain the notices. Indeed, I think there is scarcely an exception to this common practice to be found. See Code, § § 1062, 1122, 1470, 2341, 2619, 3080. The inference may be fairly drawn that, in the absence of language indicating the number of publications of a notice, one made at the time prescribed is a compliance with the requirement of the statute.
IX. Plaintiff’s second objection to the amendment is based upon the claim that it was not entered upon the journals of the two houses of the Eighteenth General Assembly. It is insisted that the constitution requires the proposed amendment to be copied, transcribed, set out in full, upon the jounals. This was not done, but it was entered by its title, or a statement of its purpose and effect, more than once in the journal of each House. The language of the constitution relied upon to support plaintiffs’ position is this: “Such proposed amendment shall be entered upon their journals.”
The definition of the word “to enter,” as given by Web*582ster, which is applicable to it in the connection it occupies in the clause of the constitution under consideration's this: “To inscribe; to enroll; to record; as to enter a name, a date, or a statement of fact; to enter a debt in a ledger, a manifest of a ship, or of merchandise in a custom house, and the like.” Worcester’s definition is: “To set down in writing; to register.” It will be observed that none of these definitions necessarily conveys the idea of copying or transcribing an instrument of writing. There can be no claim to the contrary except, possibly, as to the word “to record,” used in Webster’s definition. But one of his definitions of the word “to record” is “to make a note of.” I think I may safely say that the word “to enter”, in its common use, has not a meaning synonymous with “to copy,” or “to transcribe.” Without qualifying words, the idea conveyed by its use in relation to papers or accountants, is the writing down of their substance, character or description, for purposes expressed or understood.
The word is doubtless used in the constitution with reference to the practice prevailing in legislative assemblies in keeping their journals. Bills and other matters acted upon are not commonly transcribed, copied upon the journals, but are entered by their titles or by a statement of their contents, or otherwise. It is said, “the assembly itself may direct a particular proceeding to be entered or not to be entered on the journals, or to be entered thereon in a particular manner, or with explanatory remarks stating the grounds of it. In general, it is the custom, in the legislative assemblies of the United States, to make the entries in a more concise and summary form. Cushing’s Law and Practice of Legislative Assemblies, p. 169, section 418. The same writer declares that the constitutional requirement that a journal be kept, “though imperative as to the keeping of a daily record of the proceedings, leaves the form and manner of keeping it wholly to the assemblies themselves, who may, notwithstanding, direct what entries shall be made therein.” Id. p. 171, section 422. This author may be quoted with confidence, in view *583of the fact that the rules of parliamentary practice announced by him are recognized by legislative enactment of this state. See Code, § 27.
The word “to enter” is much used in the legislation of this state. We are required by the rules for the exposition of constitutional and statutory provisions to consider and adopt the meaning of words as shown by their use in the statutes and constitution of the state.
The collation of forty-four instances of the use of the word “to enter,” in the Code, and constitution of the state, conclusively shows that, without qualifying words, it does not have a meaning synonymous with “to copy,” or “to transcribe,” but implies the making of a record or a writing showing facts, memoranda, statements, or the character, title or contents of written instruments. When used to indicate the making of a record, as of a judgment, it does not convey the idea of copying or transcribing a paper, but rather of writing in the proper book, in due form, the decision or order announced by a court or j udge.
The instances of the use of the word above referred to are found in the following sections of the Code: — 56, 57, 66, P. 8, 76, 197, 198, 199, 201, 308, 314, 320, 321, 845, 1925, 1926, 1943, 1944, 1945, 2858, 2861, 2864, 2865, 3029, 3031, 3426, 3515, 3568, 4367, 4471, 4685, 4697, 4698, and in constitution Art. 3, sections 10 and 16.
In Code, § 308, the words “to record” and “to enter” are both found; the first indicating the writing out at length of orders, proceedings, etc., and the second requiring certain matters appearing in a written instrument to be written in a book.
When the word “to enter” is used to direct documents or procedings to be copied in extenso, qualifying words accompany it, as, in Code, § 314, a proposition voted upon by the people, and the result, are required “to be entered at large” and in a book. So in section 4471, a verdict is required to be entered “in full,” and in the same section a certain *584fact is required’ to be entered upon the record. So section 820 directs that “full entries” shall be made of certain resolutions and decisions of the board of supervisors.
I reach the very satisfactory conclusion, based upon the uniform practice of legislative assemblies, and the meaning of the words of the constitutional requirement under consideration, as commonly understood and as taught by their use in the laws of the state, that Art. X, section 1, of the constitution does not require a proposition for amendment to be copied, transcribed, entered in full, upon the journals of the respective houses of the General Assembly adopting the measure, and that its directions were followed by the General Assembly in the proceedings under consideration.
X. I come now to the consideration of the third objection of plaintiffs to the amendment, viz.: “The amendment voted upon by the people and agreed to by the Nineteenth General Assembly never passed — was never agreed to by the Eighteenth, or the legislature first taking action thereon.” This objection is founded upon the claim that the proposition for the amendment, as it passed the senate, and possibly the house, of the Eighteenth General Assembly, contained the words “or to be used,” which are not found in the joint resolution agreed to by the Nineteenth General Assembly, and voted upon by the people. The facts upon which the plaintiffs’ claim is based, are plainly set out in my statement of facts.
It has before been stated that the enrolled joint resolution of the Eighteenth General Assembly, which wag signed by the speaker of the house, the president of the senate and the governor, does not contain the words, “or to be used,” and the proposition in the identical words of this enrollment was agreed to by the Nineteenth General Assembly, and adopted by a vote of the people. Under the practice of the General Assembly of this state, all acts and joint resolutions are enrolled and signed by the presiding officer of each house, and by the governor. They are then deposited with the Secretary, and become the original and authoritative acts of the *585General Assembly. This enrollment is the record of final action of the legislative department of the government in making the laws, and of the governor in approving them. It holds the relation to all prior proceedings, in the course of legislation, of the judgment of a court to the pleadings and other proceedings of an action. It is the authoritative and conclusive expression of legislative will, and is a verity. Whatever may be found in the prior proceedings, inconsistent therewith, cannot invalidate the enrolled act. It will be presumed that they were changed by the exercise of the legislative will, and such change is evidenced by the enrollment. This doctrine has been more than once recognized by this court. See Duncombe v. Prindle, 12 Iowa, 1; Clare v. The State, 5 Id., 509. It is declared in the first named case that behind the enrolled act “it is impossible for any court to go for the purpose of ascertaining what the law is.”
This doctrine is not peculiar to this court. It has been recognized by the courts of many other states, and, in my opinion, is supported by the preponderance of the authorities. See Mayor of Annapolis v. Harwood, 32 Md., 471; Fouke v. Fleming, 13 Md., 392; Berry v. Railway Co., 41 Md., 446; Sherman v. Story, 30 Cal., 253; State v. Swift, 10 Nev., 176; Louisiana Lottery v. Richoux, 23 La. Ann., 743; People v. Devlin, 33 N. Y., 269; Eld v. Gorham, 20 Conn., 8; Evans v. Browne, 30 Ind., 514; Pangborn v. Young, 32 N. J., 29; Brodonax v. Groom, 64 N. C., 244; Pacific R. Co. v. The Governor, 23 Mo., 353; Division of Howard County, 15 Kas., 194; Commissioners of Leavenworth Co. v. Higginbotham, 17 Kas., 62; Green v. Weller, 32 Miss., 650; Swan v. Buck, 40 Miss., 268; Southwark Bank v. Commonwealth, 26 Pa. St., 446; Bank of Pennsylvania v. Commonwealth, 19 Pa. St., 144.
Sherman v. Story, State v. Swift, and Pangborn v. Young, supra, present able and exhaustive discussions of the doctrine, and extensive reference to the adjudged cases wherein it is considered. It- is supported by reason and *586sound legal principle, and has been recognized by tbis court; it must be regarded as a settled rule in tbis state.
XI. I have before stated that, under tbe legislative practice of tbe state, joint resolutions are enrolled in tbe manner of tbe enrollment of statutes. It is said in Cushing’s Law and Practice of legislative assemblies, p. 930, section 2403, that “tbis form of legislation is recognized in most of our constitutions, in which, and in tbe rules and orders of our legislative bodies, it is put upon tbe same footing and made subject to tbe same regulations with bills properly so called. In Congress a joint resolution, which is tbe name given in that body to tbis bind of legislation, is there regarded as a bill.”
While there is nothing in tbe constitution or statute directing tbe enrollment of bills and joint resolutions, in view of tbe prevailing legislative practice and rules which existed before tbe adoption of tbe constitution, it must be regarded as done under authority of law, and tbe enrolled bill must be regarded as tbe ultimate and authoritative expression of the legislative will.
XII. Under article 3, section 26, of tbe constitution, laws do not take effect until the fourth day of July next after their passage, unless it is provided that they take effect upon publication. No such provision is found in tbe joint resolution proposing tbe amendment. Counsel for plaintiff insist that tbe resolution bad not gone into effect when tbe vote of tbe people was taken on tbe 27th day of June following its adoption, for tbe reason that it bad not been published.
Attention to article 10, section 1, of tbe constitution, prescribing tbe manner of amending tbe constitution, will disclose tbe fact that tbis objection is not well founded. Tbe office of tbe joint resolution, in question is to enable two successive General Assemblies to reach a concurrence upon tbe proposition to amend tbe constitution, and tbe form thereof. Its adoption is, in fact, such a concurrence. Here its office ends. It is then within tbe power of tbe 'last General Assembly, and becomes its duty, to submit tbe proposition to a *587vote of the people in the manner and at such time as shall be prescribed. This the clause of the constitution above referred to, plainly provides shall be done by the last General Assembly, and, of course, it may be done immediately upon the adoption of the joint resolution. It plainly appears that under the constitution the joint resolution takes effect at once. The provisions in regard to publication of laws are not applicable to it. Upon this point I will consume no more time. A reading of the clause of the constitution, without argument or comment, sufficiently supports my position.
XIII. The provisions in regard to publication are applicable to the statute providing for the time and manner of the election upon the proposition. This statute, chapter 192, acts Nineteenth General Assembly, was published as required by the constitution.
XIY. Counsel for plaintiff insist that, as the manufacture and sale of beer was lawful when plaintiff acquired and erected his brewery, it is not within the power of the state, by its constitution or statutes, to prohibit the manufacture of beer by plaintiff, for the reason that it would reduce the value of his brewery, thereby impairing vested rights of property, secured by the constitution of the United States.
Statutes prohibiting the manufacture and sale of intoxicating liquor have been upheld by repeated decisions of courts of this and other states. These decisions are too familiarly known to be here cited. They have also been sustained by the Supreme Court of the United States. Among other cases decided by that court, see License Cases, 5 How., 504 (513); Bartemyer v. Iowa, 18 Wal., 129; Beer Co. v. Mass., 97 U. S., 25. If it be competent for a state to prohibit by statute the manufacture and sale of intoxicating liquors, it can do so by its constitution.
This point was not argued by counsel for plaintiff to a great extent, and is but barely stated in their printed brief, *588and no authorities are cited in its support. It demands no further attention.
XY. We are ashed in this case to declare a-legislative act, having the force and effect of law, to be void for want of conformity with constitutional provisions, and to set aside an amendment to the constitution on the ground that it was not adopted in pursuance of the provisions of that instrument. It cannot be doubted that the same rules should guide us in reaching a judgment that we are required to follow when passing upon the constitutionality of a statute.
It is a settled rule that courts will never declare a legislative act unconstitutional when a doubt upon the subject exists in the judicial mind. All doubts will be solved in support of the act, and unless the violation of the constitution be clear and palpable, it will be sustained. The rule is announced in the strongest language, only varied to gain force of expression. Chief Justice Marshall declares that “the question whether a law be void for its repugnance to the constitution, is at all times a question of much delicacy, which ought seldom, if ever, be decided in the affirmative, in a doubtful case.” “The opposition between the constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with, each other.” Fletcher v. Peck, 6 Cranch, 87, 128.
Justice Washington states the rule in the following language: “The presumption, indeed, must always be in favor of the validity of laws, unless the contrary is clearly demonstrated.” Cooper v. Telfair, 4 Dal., 14. “It is but a decent respect due to the wisdom, the integrity, and the patriotism of a legislative body, by which any law is passed, to presume in favor of its validity, until its violation of the constitution is proved beyond a reasonable doubt.” Ogden v. Saunders, 12 Wheat., 213, 270.
Chief Justice Shaw, adhering to the rule that courts should never declare a legislative act unconstitutional unless *589its invalidity is shown beyond a reasonable doubt, announces the rule that “if a legislative act may or may not be void, according to circumstances, courts are bound by the plainest principles of exposition, as well as just deference to the legislature, to presume the existence of those circumstances which will support it, and give it validity.” Wellington et al. Petitioners, 16 Pick., 87, 97.
Judge Blackford declares that, when the validity of a law is brought in question, it is the duty of courts “to decide in favor of the validity of the statute, unless its unconstitutionality is so obvious as to admit of no doubt.” State v. Cooper, 5 Blackf., 258.
The rule has been often recognized by this court in language equally broad and strong. In Santo v. The State, 2 Iowa, 208; it is declared that a law will not be held unconstitutional, “unless the case be clear, decisive, and unavoidable.”
In Morrison v. Springer, 15 Iowa, 304, 347, this court quotes with approbation the following language of the Supreme court of Pennsylvania in Sharpless et al. v. The Mayor of Philadelphia, 21 Pa. St., 147 (164): “¥e can declare an act void only when it violates the constitution clearly, palpably, plainly, and in such manner as to leave no doubt or hesitation on our minds.” It is not necessary to cite others of the many cases found in the reports of this and other states, and in the decisions of the courts of the United States, recognizing and enforcing the rule stated, always expressed in the strongest and most direct language.
I am justified in asserting with confidence that no court can be justified in holding that the legislative acts and proceedings assailed in thisfcase are, without the gravest doubts, in conflict with the constitution. Indeed, such a claim would hardly be expected from counsel in the case. I am quite sure the most that can be said by the members of the profession who do not fully concur in the positions I have above announced, is, that they are doubtful. In that view it is the *590duty of the court to sustain the legislative acts and proceedings brought in question in this case.
For myself I am free to say that I entertain no doubt upon a single one of the propositions I have announced. I am most thoroughly satisfied that the acts and proceedings of the General Assembly, brought in question in this case, are all in harmony with the constitution.
XYI. I will now proceed to notice the conclusions and arguments expressed in the opinion of the majority of the court, announced by Mr. Justice Sebvers. His. first point is intended to establish the proposition that the journals of the houses are conclusive evidence and show:
1. That the joint resolution was not agreed to by both houses of the Eighteenth General Assembly in the language and form of the resolution adopted by the Nineteenth. . The fact is conceded that the enrolled resolution passed by each of these General Assemblies is the same. Rut the opinion of the majority insists that the journals show differently.
2. That the resolution was not entered upon the journals of the houses of the Eighteenth General Assembly, and that this is conclusively shown by the journals. These positions are based upon a doctrine, which is claimed by the majority of the court to be expressed in the quotation they make from Cooley’s Constitutional Limitations (4 Ed.), 169. This quotation constitutes the text of the first point of the opinion, and the foundation and the keystone of the arch whereon the' structure built by the argument of the opinion is based. In my judgment, my brothers have failed to weigh and measure the words of the quotation whereon they rest their conclusions announced in this point of their opinion.
Attention to the language of the quotation clearly shows that the learned author refers to and speaks of the method and manner pursued in adopting a statute, and not to its language, form, contents, or substance. His language does not express the thought that courts are to go to the journals to ascertain the language, form, and substance of the statute. *591He does mean to say that the journals are evidence of the method, pursued, the proceedings had, in adopting the statute. To make my position so plain that it cannot he disputed, I will reproduce the words of the author, quoted in the majoi'ity opinion, so far as they bear upon this point, viz.: “ If it should appear from the journals that any act did not receive the required majority, or that in respect to it the legislature did not follow any requirement of the constitution, or that in any other respect the act was not constitutionally adopted, the courts may act upon this evidence and adjudge the statute void.” To the end that the meaning of the author may be made plainer, I will repeat the quotation in what no one can deny is a correct paraphrase of the text under consideration, as follows: “If it should appear from their journals that any act did not receive the requisite majority,” [a matter pertaining to the method and manner of proceedings] “or that in respect to it the legislature did not follow any requirement of the constitution,” [referring to the method of proceedings, not to the language, form, or substance of the statute] “or that in any other respect the act was not constitutionally adopted,” [referring again to proceedings of the legislature, not to the contents, language, or form of the statute] “the courts may act upon this evidence and adjudge the statute void.”
Now my brothers use this quotation to sustain their position that we must take the journals as conclusive evidence that the words and substance of the joint resolution adopted by both houses of the Eighteenth General Assembly, is different from the one adopted by the Nineteenth General Assembly. It must be kept in mind that just now I am not considering proceedings or methods of the legislature in adopting the resolution, but whether the resolution passed by both houses of the Eighteenth General Assembly, in form, language and substance, is the same as the resolution passed by the Nineteenth General Asssmbly. The question upon this point relates to the identity of the words of the resolution *592passed by the two legislatures. Judge Cooley’s language, quoted by the majority, relates to the proceedings of the legislature and not to the language or form of its enactment. I am justified in expressing surprise that the meaning and effect of the quotation has not been observed by the majority of this court. And right here is the fatal error in the foregoing opinion, which has misled my brothers. The distinction I make between the contradiction by evidence of the words, form, and contents of a legislative act, and showing that it was not in fact adopted, is pointed out in Mayor of Annapolis v. Harwood, 32 Md., 471.
Iu support of the doctrine announced by Judge Cooley, as interpreted by the majority of the court, they cite a number of cases, which may be classified as follows:
1. Those which hold the legislative journals may be used to show that a statute did not receive a majority vote, or the yeas and nays were not taken and recorded, or some other constitutional provision as to the method and form of legislative proceedings were not followed. To this class belong the Illinois cases. Smithee v. Garth, 33 Ark., 17; Board of Supervisors v. Heenan, 2 Minn., 330; Osburn v. Staley, 5 W. Va., 85.
2. Those which hold that it may be shown that an act was not in fact passed by, or was defeated in, one or both of the houses. Burr v. Ross, 19 Ark., 250; Jones v. Hutchinson, 43 Ala., 721; Opinions of the Judges, 35 N. H., 579; Opinions of the Judges, 52 N. H., 622.
3. Those which hold that the form, language and contents of the statute as enrolled may be shown to be different from the bill which passed the legislature. Moody v. The State, 48 Ala., 115; The State v. Platt, 2 S. C. (N. S.), 150.
It may be admitted that Jones v. Hutchinson, 43 Ala., 721, contains reasoning, and probably facts, which bring it within the class last named.
Miller v. Goodwin, 70 Ill., 659, has no bearing upon the question in hand. It simply holds that certified copies of *593the journals may be admitted in evidence. But Ryan v. Lynch, 68 Ill., 160, not cited by the majority of the court, belongs to the first class. It follows the prior Illinois cases. None of them are elaborately considered, and the court in The People v. Starne, 35 Ill., 121, while following the prior decision of the same court, express doubts as to its soundness.
I will now proceed to notice some of the cases cited by the majority which I have not included in any one of the classes for the reason that they support my views of the case.
Southwark Bank v. Commonwealth, 26 Pa. St., 446, holds that the journals were properly admitted to show that a bill had not been passed by either house which had been signed by the Governor through mistake. The court says: “It is true that the journals are not evidence of the meaning of a statute, because this must be ascertained from the language of the act itself, and the facts connected with the subject upon which it operates,” and cites Bank of Pennsylvania v. Commonwealth, 19 Pa. St., 144, wherein it is said that the court in construing an act will not look to what occurred upon its passage through the legislature, or into the journals, declaring that such evidence “was not only of no value, but delusive and dangerous.” I may fairly cite these cases in support of my position.
The People v. Mahaney, 13 Mich., 481, is hardly in point, but probably belongs to the first of the above classes. It does not hold that the form and contents of a statute may be ascertained by going to the journals, but from them it may be ascertained if the law was constitutionally passed.
In Berry v. Railway Co., 41 Md., 446, a clerk fraudulently or negligently changed a date in a bill. The journal was considered to establish this alteration. The court used this language in deciding the case: .“Nor do we decide in this case that the journals of the two houses, though regmred by the constitution to be kept as records of their proceedings, would be evidence per se upon which the validity of a statute having the required authentication could be successfully ques*594tioned as to the manner of its enacting. But, as we think, the journals, in connection with other competent evidence upon the subject, may he examined as a means of information, as aid in arriving at a correct construction as to what was the ° ,\ action of the legislature upon any particular bill.” It is declared that, such evidence must be of a satisfactory character. In the case before us there is no evidence except the journals. It will be observed that the decisions of two states, Alabama and South Carolina, support the view of the majority of the courts. My position has the support of the decisions of the courts of twelve states.
Now I insist that the doctrine of Judge Cooley, and of the cases cited in its support, is no warrant for holding that we may look to the journals in order to determine the words, form, contents, and substance of the statute, and that the statute itself, the enrolled act, is not conclusive as to its language, form and substance. I will admit the doctrine does apply to what may be called proceedings ending in the enactment of the statute, that is, the method and manner of its enactment. Hence, it may legitimately be cited to support the position .of the foregoing opinion in regard to entering the resolution upon the journals. I am very clear that the dotrine in the broad terms in which it is expressed is erroneous, but I do not care to assail it here, for the reason that I think I have shown conclusively that in fact, and in contemplation of the constitution, the resolution was entered on the journals of each house of the Eighteenth General Assembly.
XVII. This is an appropriate connection in which to consider the character of legislative journals, as evidence. I will briefly state the manner of keeping the journals of the legislative assemblies of this state. The proper journal clerk enters on loose sheets of paper the proceedings, as they occur, in his own language and according to his own ability and judgment. The journal of the preceding day, under the rules, ought to be read each morning, but the reading is often dispensed with, and, when read, it is amid the confusion of the *595morning hour. The constitution, Art. 3, section 9, provides that a journal shall be kept and published by each house, but the manner of keeping is not provided for in the constitution; this is left to the statute and legislative practice. The statute provides that the clerical officers of the respective houses shall transcribe the journals in books, and certify to their correctness. They are then delivered to the Secretary of State, who superintends the printing thereof. Acts Sixteenth General Assembly, Chap. 159, sections 4, 5; McClain’s Statutes, p. 29. It is not the practice, and never has been, to copy bills or resolutions in the journals. They are entered there by their titles, or by a brief description, and often by their numbers. As I have shown, the requirement of the constitution, that the proposition or resolution for its amendment shall be entered upon the journal, means that it shall be entered according to the legislative practice, and as com templated by the word “'to enter,” which does not mean “to transcribe” or “to copy,” but the statement of the title, substance, or description of the resolution.
Now the majority of the court hold that a legislative enactment, duly enrolled — the enrollment reported correct by the committees of the two houses, signed by the president of the senate, and speaker of the house, and approved by the governor, who attests his approval by his official signature, and finally filed in the archives of the state, may be shown not to have passed one or both houses of the General Assembly in the form and language in which it appears in the archives of the state, by these journals, which are, at best, but copies made from original journals kept by mere clerks; and, in the case before us, the omission of the journal to show that the words “or to be used” were stricken out, is taken as conclusive evidence. It will be remarked that the journal does not show that the words were not stricken out — it simply omits to show that they were, while the enrolled act, authenticated with all the care and solemnity that ingenuity could devise — by the report of an enrollment committee, being *596members of tbe respective houses, by the attestation of the signatures of the presiding officers of the two houses, and finally by the official signature of the chief executive officer of the state, shows that no such words were in the resolution as it passed the General Assembly.
The law has no rule of evidence like unto this. I challenge the production of a case where a solemn instrument,' public or private, has been annulled or set aside upon evidence of the character of these journals. The rule contended for makes the weaker and more imperfect evidence of greater effect than the stronger and more solemn. It fairly reverses the rule in regard to the weight of documentary evidence. I have seen no decision of a court sustaining the rule contended for by the majority of this court. If one could be produced, which I think impossible, I am free to say, I would not follow it.
XYIII. But it is said that the constitution and the law make the journals evidence. Certainly they are evidence for just what they are worth. But the constitution and laws also make the enrolled statutes evidence. They do not declare that the journals shall be evidence superior in credibility and effect to the enrolled statutes. They are both evidence, and the courts are to determine upon their weight. My brothers accept as conclusive the weaker evidence. I insist that the stronger, the more carefully prepared and solemnly authenticated, should pi’evail.
The opinion of the majority distinguishes this case from those I cite in support of the position that the enrolled statute is the best and conclusive evidence of what the law is, upon the ground that the constitution and statutes of the states wherein the decisions were made are different from our constitution and laws, and do not make the journals evidence. It may be here remarked that they are evidence for what they are worth without statutes. This is a common law rule, prevailing in all the states.. But my investigation satisfies me that the constitution and laws of the states, the *597courts of which hold that enrolled statutes cannot be impeached by the legislative journals, are not unlike our own, in requiring legislative journals to be kept, and in providing that they shall be received as evidence by the courts.
It is admitted, in the opinion of the majority of the court, that a provision similar to that of our constitution, requiring legislative journals to be kept and published, is found in the constitution of all the states. I find such a provision in all the constitutions I have examined. It was introduced in the constitutions of the states at an early day; in North Carolina in 1776; in Connecticut in 1818; in Missouri in 1821. There is nothing in our constitution or statutes prescribing the effect and weight of the journals as evidence. As I have said, the journals are admissible in evidence at common law. The journals are, therefore, evidence in states where there' are no statutes similar to our own. The cases I cite cannot, therefore, be distinguished from the one before us, as the opinion of the majority attempts to do.
XIX. The majority of the court quote from the opinion of the court in The People v. Devlin., 33 N. Y., 269, to sustain their position that the legislative journals have more weight in this state, under our own peculiar statutes and constitution, than they have in New York. An examination of the constitution of New York will reveal nothing in it differing from our own. As the journals are competent evidence at common law, I need- not inquire as to the statutory provisions on the subject, to learn that they are not made conclusive evidence by statute in this or any other state.
The quotation of the whole paragraph in the opinion in The People v. Devlin, from which the -majority quote a part of a sentence, presents the true view of the law, for which I contend. Mr. Justice Potter, in announcing the decision of the court, uses this language: “ I am of the opinion that the legislative journals were not legitimate evidence to impeach the statute produced. They are not made evidence by the constitution; they are not made so by the statute; *598they were never made so by the common law. They are, doubtless, evidence from the necessity of the case, on the grounds of public convenience, and from the public character of the facts they contain, to prove the proceedings of the body whose records they are,- because the constitution requries them to be kept. Whenever any act or proceeding of such body becomes necessary to be shown as evidence, such journals may be received, but to impeach the force and effect of a solemn statute duly certified, no authority can be found within the limits of my research to admit them to be legitimate evidence, but much authority can be found to the contrary.”
The opinion of the majority holds that the journals of the houses of the General Assembly, become evidence by virtue of the statutes of this state. This position is clearly incorrect. At common law the journals are competent evidence, and are proved by copies. See 1 Greenleaf’s Ev., section 582; 2 Phillips’ Ev. (Cowan & Hill’s & Edwards’ notes), p. ááá; Starkie’s Ev., 282. Of course, when admitted in evidence, they are proof of the facts recorded therein, and it may be that, as to some proceedings, they are conclusive evidence. But neither do the statutes of this state, nor the common law, make them conclusive evidence of the form, language, or contents of legislative enactments. There is really no difference in their effect and weight as evidence, under the common law and under our statutes. I think I have shown beyond contradiction that the journals cannot be used as evidence to show that an enrolled act of the legislature, a statute, was passed in a different form and expressed in language different from that found in the enrollment. It follows that we must hold that the proposition for amendment, as it passed the Eighteenth General Assembly, did not contain the words “or to be used.”
XX. If the position of the majority opinion, that the legislative journals are conclusive evidence of the form, language, and substance of statutes, and other expressions of the legislative will, be correct, then must these journals become *599the familiar hand-books of every judge, lawyer and officer of the state, to be consulted and studied, before a case can be decided under a statute, or an opinion given as to its effect and purpose. The journals, under this view, are the original source and the fountain of statute law. The books containing the statutes themselves are only conveniently arranged publications, presenting secondary evidence of what the law is, which may or may not be correct. The profession will surely be astonished to find that they are now directed to legislative journals to ascertain the true form, language, and contents of statutes. The most perplexing labor will follow this astonishment. I express the opinion that an examination of the journals will reveal the fact to be that they often fail to show enactments in the form and language in which they appear in the statute books. The opinion is based upon the manner of keeping these journals, and the haste of their preparation.
XXI. I do not care to notice the arguments of the majority of the court in support of their position, that the constitution requires the proposition for amendment shall be copied upon the journal, further than to say, that those which are based upon the supposed necessity, in the case of an oral proposition of that kind being moved by a member of the General Assembly, seem to me to be answered by the mere statement that, under the rules and practice of legislative bodies, matters of this kind, indeed all kinds of motions, except those pertaining to the routine business of the body, are always reduced to writing.
XXII. It is argued that, as the proceedings of the General Assembly cannot be reviewed upon certiorari, or in any other manner, therefore in collateral proceedings between private parties, wherein private rights are alone involved, the courts may declare enactments of the legislature void upon evidence found in the journal, which, as I have shown, is at best but a copy, and certified to be such only by a mere clerk. The fact that the law provides no proceedings in the courts *600to review the action of the General Assembly, to my mind is conclusive that the law does not intend they shall be reviewed. The action of all officers of the state, executive, judicial, county, township, etc., etc., may be reviewed in some manner by direct proceedings; the action of the General Assembly cannot be in any manner. It is to my mind an inadmissible conclusion that, for this reason, the courts, in a collateral proceeding between private citizens, may review and hpld for naught the proceedings of the General Assembly. The conclusion to my mind is irresistible that the constitution and the law do not intend that • acts of the General Assembly shall be reviewed by the courts in any action or proceeding.
XXIII. Distinction is made between the joint resolution and a statute, on the ground that statutes must be signed by the presiding officers of the two houses and approved .by the governor, and that the joint resolution is required to be entered upon the journals. I have shown that, under the legislative practice prevailing when the constitution was adopted, joint resolutions were regarded as acts, and passed as statutes, authenticated by the same officers, and enrolled in the same manner. The constitution does not direct whether the proposition for amendment shall be by statute or joint resolution. It surely may be made by either. I have also pointed out that the resolution for amendment was entered in the journals, according to the meaning of the word, and according to the legislative practice, and as contemplated by the constitution. It cannot be doubted that these considerations remove all grounds of distinction between statutes and the joint resolution proposing the constitutional amendment.
XXIY. Great weight is attached in the majority opinion to the fact that the journals of the senate, for the day the resolution was adopted, was read and approved by the senate. If this is a controlling fact, then the rule must be that the journals of legislative bodies must be regarded as conclusive when read, and not conclusive when not read. Surely the force of these journals as evidence is controlled by a general *601rule, and are not affected by considerations of tbe character suggested.
XXY. The arguments of the majority opinion in support of the position that the constitution requires the proposition for its amendment to be copied upon the journals of the house, based upon the thought that this direction is necessary in order to preserve, and make known the proposition, is answered by the consideration that the references to the resolution in the journals sufficiently identify it, and refer to the enrollment. The action of the legislature, and the form and contents of the resolution, are shown and perpetuated in. the enrollment.
It is a rule of law that all papers or documents referred to in a writing or instrument of any character, if sufficiently identified, are to be read with and become a part of the document. In this case I am warranted in saying that the enrollment of the resolution is sufficiently referred to by entries upon the journal to identify it. The rule of law just cited requires the enrollment to be read with the journal, and to be regarded as a part of the journal when so read. The enrollment thus becomes a part of the journal. We should so regard it.
I may say here what ought to have been said in another place, that the question as to which shall prevail, the legislative journals or the enrolled statute, is one of evidence. In Pangborn et al. v. Young, 32 N. J., 29, it is said that a question of this character “belongs entirely to that branch of legal science which embraces and illustrates the laws of evidence.” In the absence of statutory requirements, the courts will always give the greater weight to documents which are the more carefully prepared and the more solemnly authenticated, and it is the invariable rule that the record or document showing the final act and determination of tribunals or officers shall prevail over records of prior and preliminary proceedings. An illustration will make plain the application of the principle.
*602The journal entries and other records of a court fail to show the appearance of a party or service of process, or they may show affirmatively that service was irregular and insufficient, yet the court takes cognizance of the case and renders judgment. The judgment is the stronger evidence, and conclusively estops the denial of service of process: ■ for it is the record of the final determination of the case, and the courts will presume the existence of every fact necessary to support it. The enrolled statute, being the final expression of the legislative will, overcomes all journal entries which contradict it. I express this argument and conclusion with confidence, believing that they are fully in accord with legal principles.
XXVI. It will be observed that my discussion somewhat lacks in orderly connection, and that some points and thoughts would. more appropriately appear in another place. Rut this, I find, is impossible to avoid, on account of the fact that some arguments found in the opinion of the majority were added thereto after I had, as I supposed, completed my dissent. This was entirely proper, and of it I make no complaint, but think, in justice to myself, I may state it as an explanation of the form of my discussion.
XXVII. It will be observed that the opinion of the majority of the court admits that, upon the controlling — -the decisive question of this case, namely, the conclusive character of the enrolled act of the General Assembly as evidence, there is a conflict of the adjudged cases in the Supreme Courts of the states of the Union. To support the opinion of the majority, in my judgment, the decisions from only two states can be cited. It will be observed that I cite the decisions of the supreme courts of twelve states holding the contrary doctrine. With this division of the authorities, the most zealous advocate of the views advanced in the majority opinion must be compelled to admit that the question is doubtful upon the authorities. I am constrained to think no one in the exercise of judicial impartiality can insist that the doc*603trine contended for by my brothers is not doubtful upon principle, and I am glad to observe that my brothers do not insist that the question is free from doubt. Other doctrines upon which their conclusions are based are admitted, in the majority opinion, to be of doubtful soundness. In view of the unquestioned doubts in the case, I am perplexed in efforts to account for the disregard, in this case, by the majority of the court, of the familiar rule recognized by all courts, which I have above stated, namely, that no act of the legislature will be held invalid by the courts, unless it be found to violate the constitution, clearly, palpably, plainly,- and in such manner as to leave no doubt or hesitation in the judicial mind. It seems to me the existence of the gravest doubts cannot be denied, and, upon this ground alone, the amendment to the Constitution ought to be declared by this court valid and of force. See Osburn v. Staley, 5 W. Va., 85.
The mischievous consequences which will follow the recognition by this court of the doctrines upon which their opinion is based, I will not stop to consider. They will crowd upon the mind of all intelligent members of the profession. Believing these doctrines are in. conflict with principle and authority, and with sound public policy, I dissent to the conclusions of the majority of the court, and express the opinion, based upon the most thorough conviction, that the judgment of the District Court ought to be reversed.